Citation Nr: 0029233	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to September 
1970 and from April 1973 to April 1988.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in September 1999.  

At the outset, the Board notes that on October 30, 2000, the 
President signed into law a bill containing the "McCain 
Amendment."  This provision rewrites 38 U.S.C. § 5107, to 
eliminate the well-grounded claim requirement.  It appears to 
amplify the duty to assist, including the provision of a 
medical examination, unless "no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement."  It is not clear if such a law is more 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the Board finds that the veteran's claim is 
well grounded, as discussed hereinbelow, and as such will 
apply the old law.  In Karnas, the Court held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.  



FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible and capable of substantiation.  



CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of service 
connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  

For certain chronic diseases, such as a psychosis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, one year for a 
psychosis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307, 3.309 (1999).  

Effective on March 7, 1997, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulation 38 C.F.R. § 4.125(a), a link 
established by medical evidence, between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

Prior to March 7, 1997, the regulations with regard to 
service connection for PTSD required a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1997).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  In this case, the effective date of the new 
regulations governing claims of service connection for PTSD 
comes during the pendency of the veteran's appeal.  As such, 
a determination must be made as to which version is more 
favorable to the veteran.  

In addition, the Board notes that in the case of Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) issued directives to be 
followed in cases where the issue is service connection for 
PTSD.  The Board will briefly review these directives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a diagnosis of PTSD, that the 
veteran was exposed to a stressor(s) during service (which 
may be combat or non-combat service), and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  In the Cohen case, the Court 
provided distinctions between non-combat and combat service.  
In cases of non-combat service, the Court indicated that 
38 U.S.C.A. § 1154(b) is not applied.  If the veteran did not 
serve in combat and his stressor is therefore, not combat-
related, the Court indicated that the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  The Cohen case indicated that credible supporting 
evidence includes lay/comrade statements as well as service 
department verification.  In the Cohen case, the Court noted 
that under 38 C.F.R. § 3.304(f), a current medical diagnosis 
of PTSD must be an "unequivocal" one.  The Court further 
explained that a PTSD diagnosis by a mental health 
professional must be presumed to have been made in accordance 
with Diagnostic and Statistical Manual of Mental Disorders 
(DSM) criteria.  In other words, a diagnosis of PTSD by a 
mental health examiner will be presumed to be in accordance 
with DSM criteria as to adequacy of symptomatology and 
sufficiency of stressor.  

However, the initial question to be addressed is whether the 
claim is well grounded.  A well-grounded claim is one which 
is plausible.  If he has not, the claim must fail and there 
is no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (Court) which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The 
United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2000).  The Court, in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996), outlined a three prong test which established 
whether a claim is well-grounded.  The Court stated that in 
order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The Court has also stated 
that a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In various statements and during his personal hearing at the 
RO in September 1999, the veteran identified in-service 
stressful experiences.  Specifically, the veteran contends 
that in April 1970, while assigned to the 2/35th Artillery in 
the Republic of Vietnam, he had gone to repair some radios 
and was stuck on a mountaintop (Xuan Loc) with an unknown 
infantry for 4 days because of bad weather.  The veteran 
contends that, on one night, there was fighting for 2 to 3 
hours involving small arms and mortar.  According to the 
veteran, the unit suffered minor casualties.  In July or 
August 1970, the veteran reported that he was driving a 3/4 ton 
truck from the Long Binh base and that his passenger was a 
new soldier whose name the veteran could not recall.  The 
veteran reported that the truck struck a land mine and the 
private died from his wounds.  The veteran indicated that he 
received only minor wounds and refused the Purple Heart for 
the incident as he felt responsible for the death of the 
soldier.  

The veteran's DD Form 214 shows that the veteran served in 
the Republic of Vietnam from 1969 to 1970 when he had a 
principal duty as a radio repairman.  It does not show that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation.  The veteran has not 
submitted any evidence to show that his duties involved more 
than the ordinary stressful environment experienced by all 
those who served in a combat zone.  Hayes v. Brown, 5 
Vet.App. 60 (1993).  Thus, the veteran is not shown to have 
engaged in combat with the enemy and that credible supporting 
evidence is needed to establish the occurrence of claimed 
stressor events in service.  

The Board notes that post-service medical evidence suggests 
that the veteran is suffering from PTSD.  Specifically, the 
veteran was admitted to the Buffalo VA Medical Center's 
Combat Stress Unit in February 1990.  The veteran reported 
that he had recently begun to feel depressed and had also 
begun to feel more preoccupied with thoughts of his Vietnam 
experiences as well as experiencing recurrent nightmares of 
Vietnam.  Diagnosis was that of PTSD.  The Board points out, 
however, that it is not clear on what basis the diagnosis of 
PTSD was rendered at that time.  It does not appear that the 
diagnosis of PTSD was based on specific stressor events 
related to his service in the Republic of Vietnam as 
recounted by the veteran.  

Thus, the record shows that the veteran has asserted 
experiencing various stressful in-service event and has been 
diagnosed as having PTSD as a result of his military 
experiences.  

Under these circumstances, the Board finds that the veteran 
has met his initial burden of showing that his claim of 
service connection for PTSD is plausible and well grounded.  

Given that the veteran has presented a well-grounded claim, 
the RO must undertake further action to assist the veteran in 
order to fully develop these matters for review by the Board.  



ORDER

As a well-grounded claim of service connection for PTSD has 
been presented, the appeal to this extent is allowed, subject 
to further action as discussed hereinbelow.  



REMAND

As noted, the evidence of record is sufficient to render the 
veteran's claim well grounded.  However, further 
clarification is needed prior to an assessment of the claims 
on the merits.  Specifically, the veteran contends that he 
developed PTSD as a result of experiencing stressful 
inservice events during service in the Republic of Vietnam, 
however none of the veteran's claimed stressors have been 
verified.  

The Board notes that during the veteran's testimony before a 
Hearing Officer at the RO in September 1999, the veteran 
recalled his claimed stressful incidents during service in 
Vietnam as noted above.  The veteran's descriptions of places 
and people were vague and general.  For example, as noted 
above, the veteran reported that he drove a truck over a land 
mine and that the passenger aboard the truck he was driving 
was killed.  The veteran did not know the name of the 
soldier.  The veteran recalled that he wrote letters home to 
his family, but did not write about his claimed stressful 
experiences.  

In a November 1999 letter, the US Armed Services Center for 
Research of Unit Records (USASCRUR) in responding to an RO 
request concerning the veteran's PTSD claim indicated that 
the information provided by the veteran regarding his claimed 
stressful incidents was insufficient to conduct meaningful 
research.  

The Board notes significantly that the RO and the Hearing 
Officer requested, on several occasions, that the veteran 
provide specific information to facilitate verification of 
the claimed stressful events.  However, in light of the 
Board's finding that the veteran's claim is well grounded, 
the veteran should be afforded another opportunity to submit 
additional evidence necessary to verify his claimed 
stressors.  

In addition, the veteran must undergo examination by a VA 
psychiatrist to determine whether he currently suffers from 
psychiatric disability, to include PTSD, as a result of his 
active military service.

In light of the foregoing, this case must be remanded to the 
RO for the actions set forth below.  

1.  The RO should take appropriate steps 
in order to associate with the claims 
file any VA and private medical reports 
of the veteran, that are not currently in 
the claims file, documenting diagnosis 
and ongoing treatment for PTSD.  

2.  The veteran should be given another 
opportunity to provide names of persons, 
dates of death and any other verifiable 
information to support his claim of 
service connection for PTSD.

3.  The RO should prepare a summary of 
all the veteran's alleged combat action 
and in-service stressful experiences, and 
attempt to verify such action/experiences 
through appropriate means, specifically 
to include the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia,  22150; the National Personnel 
Records Center (NPRC); and similar 
sources. 

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled to undergo a comprehensive VA 
psychiatric examination, to be conducted 
by a psychiatrist, to assess the nature 
and etiology of all current psychiatric 
disability to include claimed PTSD.  The 
entire claims folder, to include a 
complete copy of this REMAND, must be 
provided to and be reviewed by the 
examiner.  The physician should provide a 
multi-axial diagnosis, reporting all 
psychiatric diagnoses found to be 
present.  Further, for each psychiatric 
disorder diagnosed, the examiner should 
indicate whether it is at least as likely 
as not that such disorder is a result of 
the veteran's active military service.  
With regard to the claimed PTSD, if any 
combat action (to which a purported 
stressor is deemed related) or specific 
in-service stressful experience(s) is/are 
found to be corroborated by the record, 
the examiner should specifically indicate 
whether such action/experience(s) is/are 
sufficient to support a diagnosis of 
PTSD.  If so, the examiner should 
specifically indicate how the other 
diagnostic criteria for the condition are 
met, and comment upon the link between 
the current symptomatology and the in-
service combat action/stressful 
experience(s) referred to above.  

5.  After completion of the above 
requested development, the RO should 
again review the veteran's claim of 
service connection for PTSD under both 
the old and the new regulations in light 
of Karnas.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include the new and old versions of 
38 C.F.R. § 3.304(f).  They should also 
be afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



